Citation Nr: 1419021	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left foot disability. 

2. Entitlement to an initial disability rating in excess of 10 percent for posterior tibialis tendon tendonitis, status post hindfoot fusion and calcaneus osteotomy (left ankle disability).  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2013 the Veteran filed a VA Form 21-22 in favor of the Disabled American Veterans.  In December 2013 he filed a VA Form 21-22 in favor of the Non Commissioned Officers Association.  The Veteran did not specifically indicate that he did not want to revoke his power of attorney for the Disabled American Veterans.  Therefore the December 2013 VA Form 21-22 in favor of the Non Commissioned Officers Association constitutes a revocation of the power of attorney for the Disabled American Veterans.  The proper representative for the Veteran is the Non Commissioned Officers Association.  38 C.F.R. § 14.631(f)(1) (2013).  

The Veteran testified at a hearing in December 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In his September 2010 substantive appeal, the Veteran indicated that he only wished to appeal the increased rating issue.  However, at his December 2013 hearing, he and his representative indicated that they considered the service connection issue to also be on appeal, and the undersigned took testimony on both issues.  The filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, the Board will waive the time requirement for filing a substantive appeal and take jurisdiction over the service connection claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Veteran underwent a left hindfoot fusion related to his service-connected left ankle disability.  Because the surgery caused additional limitation of motion, a VA examination is required to ascertain the current severity of his left ankle disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, the record is not sufficient for the Board to determine whether the Veteran currently has a left foot disability that is separate and distinct from his service-connected left ankle disability.  Lastly, the Board notes that in addition to obtaining the Veteran's service treatment records (STRs), the RO accidentally obtained six volumes of STRs for a different Veteran.  To ensure completeness of the record, the RO must make certain that all of the correct Veteran's STRs have been obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Verify that all of the Veteran's STRs have been obtained.  If there are outstanding STRs, make as many requests as are necessary to obtain them, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Schedule the Veteran for an examination for the claimed left foot disability with an appropriate clinician.  The entire claims file  and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether the Veteran has a left foot disability that is separate and distinct from his service-connected posterior tibialis tendon tendonitis, status post hindfoot fusion and calcaneus osteotomy.  IF AND ONLY IF the examiner finds that the Veteran has a left foot disability that is separate and distinct from his left ankle disability, the examiner must provide opinions as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability began during active service, is related to any incident of service, or; if arthritis is diagnosed, began within one year after discharge from active service.

ii) If the examiner determines that the Veteran's left foot disability is NOT related to his period of active service, state whether it is at least as likely as not (50 percent or greater probability) that the left foot disability was proximately due to or the result of his service-connected left ankle disability; and,

iii) Whether it is at least as likely as not (50 percent or greater probability) that left foot disability was aggravated beyond its natural progression by his service-connected left ankle disability.  

c) The examiner must provide a complete explanation for all opinion(s) provided, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left ankle disability.  The entire claims file  and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The record of the Veteran's December 2011 left hindfoot fusion and left calcaneus osteotomy.

ii) The Veteran's December 2013 hearing testimony regarding his ranges of motion of his left ankle following his surgery.  

c) The examiner must determine the current severity of the Veteran's left ankle disability, and its impact on his employability and daily activities.  Additionally, the examiner should specifically:

i) Provide the Veteran's range of motion of his left ankle, expressed in degrees.  Repetitive motion testing should be conducted if possible and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii) Determine whether the left ankle exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii) State whether there is any ankylosis including ankylosis of the subastragalar or tarsal joint in poor or good weight-bearing position, malunion of the os calcis or astragalus resulting in moderate or marked deformity, or astragalectomy.  If there is ankylosis, state the fixed position in degrees of plantar flexion or dorsiflexion.  

iv) If the Veteran retains any ability to move his left ankle, the examiner must state whether it is due to midfoot mobility rather than ankle mobility.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


